Case 6:19-cr-00046-TAD-CBW Document 96 Filed 08/25/21 Page 1 of 5 PageID #: 843




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                              CASE NO. 6:19-CR-00046-01

 VERSUS                                                JUDGE TERRY A. DOUGHTY

 RASHEED RIDEAUX (01)                                  MAGISTRATE JUDGE CAROL B.
                                                       WHITEHURST


                                           JUDGMENT

         The Report and Recommendation of the Magistrate Judge having been considered, together

 with the written objections thereto filed with this Court, and after a de novo review of the record,

 the Court ADOPTS the Report and Recommendation in part and DECLINES to ADOPT it in

 part.

         To the extent the Magistrate Judge found that the initial stop and detention was

 constitutional, the Court ADOPTS the Report and Recommendation. To the extent the Magistrate

 Judge found that Defendant’s consent to the searches of his cell phone was voluntary and was

 validly given, the Court ADOPTS the Report and Recommendation. To the extent the Magistrate

 Judge found that Defendant was arrested when he was handcuffed and brought to the post office

 for further questioning, the Court ADOPTS the Report and Recommendation. However, to the

 extent the Magistrate Judge found that the arrest was not supported by probable cause, the Court

 DECLINES TO ADOPT the Report and Recommendation.

         At the time Rideaux was “arrested,” the Special Agents knew the following:
Case 6:19-cr-00046-TAD-CBW Document 96 Filed 08/25/21 Page 2 of 5 PageID #: 844




         1) Rideaux had, at least, on two prior occasions delivered suspicious packages 1 to a

              different address than the one on the package label;

         2) Prior to Rideaux’s arrest, twelve (12) suspicious packages were sent to Rideaux’s route

              (Route 5) in Opelousas addressed to Joshua Joseph, 702 South Oak, Opelousas, LA;

         3) A Joshua Joseph did not live at 702 South Oak, Opelousas, LA;

         4) One of the packages was removed and taken to the St. Landry Parish Sheriff’s Office

              for a canine sniff by a certified drug detection canine, who alerted positive for illegal

              narcotics in the package;

         5) That the remaining eleven (11) packages were reintroduced into the mail with a

              scheduled delivery date of December 17, 2018;

         6) On the morning of December 17, 2018, Rideaux left the post office early to deliver the

              elven (11) suspicious packages;

         7) Although addressed to 720 South Oak, Opelousas, KA, Rideaux delivered the eleven

              (11) suspicious packages to 425 Carrier Street;

         8) After delivering the eleven (11) packages, Rideaux went back to the post office to get

              the 12th package;

         9) After being stopped, Rideaux consented to the search of his cell phone (with regard to

              the individual he delivered to) and the Special Agents video-recorded numerous text

              messages between Rideaux and the individual he delivered the packages;

         10) The messages to this unknown individual began in early November 2018;




 1
  Suspicious packages are taped on all corners and creases have a non-existent return address, originate from a
 narcotic source state, and the postage is paid in cash.

                                                          2
Case 6:19-cr-00046-TAD-CBW Document 96 Filed 08/25/21 Page 3 of 5 PageID #: 845




        11) The text messages revealed that Rideaux had, on two prior occasions, received text

            messages from the unknown individual alerting Rideaux that some packages were on

            the way and that he would let Rideaux know where to deliver the packages;

        12) The text messages further revealed that Rideaux delivered these suspicious packages

            to the unknown individual at a different address than the ones on the package label;

        13) The unknown individual also told Rideaux that he changed his cellphone number every

            month or so;

        14) That Rideaux admitted delivering the packages, that he received $100 in cash from this

            unknown individual on each of the two prior occasions, and that he received $180 cash

            on December 17, 2018 (Totaling $380.00);

        15) United States Post Office regulations only allows a postal carrier to accept tips of not

            more than $20.00 from a customer;

        16) Rideaux knew that the unknown individual was not the addressee on any of the

            packages.

        Probable cause to arrest depends “upon whether, at the moment the arrest was made ... the

 facts and circumstances within [the arresting officers’] knowledge and of which they had

 reasonably trustworthy information were sufficient to warrant a prudent man in believing that the

 [suspect] had committed or was committing an offense.” Beck v. Ohio, 379 U.S. 89, 91, 85 S.Ct.

 223, 13 L.Ed.2d 142 (1964). As the Fifth Circuit has explained, the existence of probable cause is

 not determined by reference to a precise formula; rather it is present “when the totality of the facts

 and circumstances within a police officer's knowledge at the moment of arrest are sufficient for a

 reasonable person to conclude that the suspect had committed [ ] an offense.” Vance v. Nunnery,




                                                   3
Case 6:19-cr-00046-TAD-CBW Document 96 Filed 08/25/21 Page 4 of 5 PageID #: 846




 137 F.3d 270, 276 (5th Cir. 1998) (quoting United States v. Levin, 80 F.3d 129, 132 (5th Cir.

 1996)).

           Additionally, 18 U.S.C. § 3061(a)(3) authorizes Postal Service officials to “make arrests

 without warrant for felonies cognizable under the laws of the United States if they have reasonable

 grounds to believe that the person to be arrested has committed or is committing such a felony.”

 The Fifth Circuit has held the “reasonable grounds” requirement under 18 U.S.C. § 3061(a)(3) to

 be the equivalent of “probable cause.” United States v. Gibson, 462 F.2d 400, 402 (5th Cir.1972).

 The Supreme Court has recognized that “Congress enacted 18 U.S.C. § 3061 to make clear that

 postal inspectors are empowered to arrest without warrant upon probable cause.” United States v.

 Watson, 423 U.S. 411, 416 n. 4, 96 S.Ct. 820, 824 n. 4, 46 L.Ed.2d 598 (1976). On motions to

 suppress, the United States bears the burden of proving by a preponderance of the evidence that

 law enforcement agents possessed probable cause to arrest the defendant. United States v.

 Guerrero–Barajas, 240 F.3d 428, 432 (5th Cir. 2001).

           In viewing the totality of the facts and circumstances known at the time the defendant was

 placed in their vehicle for transport, there was probable cause for agents to believe that criminal

 activity was afoot. Text messages viewed on the scene confirmed that both subjects communicated

 planning the diversion of the narcotics packages and agents knew that the postal system, a

 recognized communication facility, was being utilized to effectuate delivery, and that the postal

 employee was engaged in highly suspicious conduct directly related to the distribution of narcotics.

 A certified drug detection canine positively alerted to the presence of narcotics in one of the

 packages that was removed from the mail stream. The Court finds that probable cause existed for

 Rideaux’s arrest. Therefore, the Court DECLINES TO ADOPT the Report and Recommendation




                                                   4
Case 6:19-cr-00046-TAD-CBW Document 96 Filed 08/25/21 Page 5 of 5 PageID #: 847




 to the extent that the Magistrate Judge found that there was no probable cause for the arrest.

 Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendant Rasheed Rideaux’s

 (“Rideaux”) Motion to Suppress [Doc. No. 31], First Supplemental Motion to Suppress [Doc.

 No. 41], and Second Supplemental Motion to Suppress [Doc. No. 50] are DENIED.

        MONROE, LOUISIANA, this 25th day of August 2021.




                                                              Terry A. Doughty
                                                         United States District Judge




                                               5
